Citation Nr: 1700530	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating of 20 percent for bulging disc of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for bulging disc of the lumbar spine.

3.  Entitlement to service connection for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

5.  Entitlement to an effective date earlier than January 6, 2014 for radiculopathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 to October 2003 and from June 2004 to April 2005.  He also had prior and subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The August 2012 rating decision granted service connection for bulging disc of the lumbar spine (lower back disability) and assigned a 10 percent rating effective October 16, 2011.  

Entitlement to a TDIU has been raised by the evidence of record.  The Board has characterized the issues on appeal to include entitlement to a TDIU. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In April 2014 the Board remanded the Veteran's lower back increased rating claim to the RO for further development. 

During the course of his appeal, the Veteran filed a separate claim of entitlement to service connection for radiculopathy of the left and right lower extremities.  In a September 2014 decision the RO granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating effective January 6, 2014.  The RO denied service connection for radiculopathy of the right lower extremity.  The Veteran filed a notice of disagreement in February 2015.   

In a July 2015 decision, the Board continued the 10 percent initial rating and assigned a 20 percent rating effective July 25, 2014 for the Veteran's lower back disability.  The Board also referred the Veteran's radiculopathy claim to the RO for issuance of a Statement of the Case (SOC). 

The Veteran appealed the Board's July 2015 decision to the United States Court of Appeals for Veterans Claims ("the Court"), and in July 2016, the Court vacated and remanded the claim to the Board for action consistent with the Joint Motion for Remand (JMR).   

The Veteran testified at a hearing before the undersigned Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of that hearing has been associated with the claims file.

Notably in March 2015 and April 2016 correspondence, the Veteran requested a hearing at the RO before a Decision Review Officer.  The Court of Appeals for Veterans Claims ("the Court") has held that when a Veteran is denied a hearing before the regional office (RO), there is no due process violation if he or she is offered the opportunity for a hearing before the Board.  Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).  Accordingly, there is no due process violation because the Veteran was already afforded a hearing Board hearing. 

The issues of entitlement to rating in excess of 20 percent for the entire appeal period for a lumbar spine disability, entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, and entitlement to service connection for radiculopathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's low back disability manifested by pain, difficulty with activities of daily living, and limitation of flexion of the thoracolumbar spine to, at most, 54 degrees.   

 2.  The Veteran has had radiculopathy of the left lower extremity related to his service-connected low back disability since October 16, 2011. 

 3.  The Veteran's radiculopathy of the left lower extremity was reasonably encompassed in his October 16, 2011 service connection claim for a low back disability.   


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 20 percent for bulging disc of the lumbar spine have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5237 (2016).

2. The criteria for an effective date of October 16, 2011 for the grant of service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

As the August 2012 rating decision that is on appeal granted service connection for a lower back disability, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A March 2013 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating and readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, reports of VA examinations, VA treatment records, private treatment records, and the Veteran's own lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Finally, the Veteran testified during a Board hearing in December, at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his attorney has contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board remanded the Veteran's claim in April 2014.  The claim was also remanded pursuant to an April 2016 JMR.  The Board addresses all compliance deficiencies in the Remand section below.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided. 38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Under Diagnostic Code 5237, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25 , whichever method resulted in the higher evaluation.

The Veteran is in receipt of 10 percent disability rating for the service-connected left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under the criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a. 

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  
38 C.F.R. § 4.124a. 

The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

Entitlement to an Initial Rating of 20 Percent for a Lower Back Disability 

The Veteran asserts that his lumbar spine disability is more disabling than reflected by the assigned 10 percent initial rating.  The Board finds that the medical evidence of record shows that the Veteran is entitled to at least an initial rating of 20 percent.

The Veteran's private medical records confirm that he has been continuously treated for his back pain during the appeal period, to include treatment with prescription medications and steroid injections.  His medical records show that he consistently had flexion of the spine to more than 60 degrees prior to July 25, 2014.  Phoenix Rehabilitation and Health Services ("Phoenix") record dated August 13, 2007 (noting flexion of 75 percent); UPMC record dated July 18, 2011 (noting the spine had normal range of motion); UPMC record dated September 19, 2011 (noting the spine had normal range of motion); Phoenix record dated October 26, 2011 (noting flexion of 80 percent); Good Samaritan Pain Clinic ("Good Samaritan") record dated January 17, 2013 (noting flexion to 90 degrees); Dr. J.K. record dated May 16, 2014 (noting that the lumbar range of motion is supple).
However, a Phoenix record dated February 29, 2012, documented that the Veteran was experiencing an exacerbation of his back symptoms and flexion was 60 percent (i.e., 54 degrees, based upon normal flexion to 90 degrees). 
  
The Veteran was provided a VA examination in March 2012, at which time he complained of pain in his lower back that he treated with a TENS unit, home exercises, occasional use of a back brace from Walmart, physical therapy about once per week, chiropractor treatment once per week, and over-the-counter medications such as Motrin and Tylenol.  Activities such as sitting or standing for long periods of time, fast range of motions, and strenuous activities would hurt his back.  He also reported that he would throw his back out about twice per year.  

Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Physical examination revealed pain to palpitation with weight bearing.  After his initial range of motion testing he did not show decreased range of motion with repetitive movement.  There was no evidence of deformity, atrophy, spasms, weakened/loss of movement, muscle guarding, or abnormal gait.  Muscle strength, deep tendon reflex, and sensory testing were all normal.  The examiner noted that there was no outward appearance of intervertebral disc syndrome.  Additionally, the Veteran reported no incapacitating episodes over the last 12 months.  In a June 2012 addendum opinion, the VA examiner further reported that the Veteran's MRI showed L2-3 minimal disc bulge, L3-4 mild central disc bulge with mild spinal stenosis but no neuroforminal narrowing.  The L4-5 level shows diffuse disc bulge causing mild spinal canal stenosis and mild bilateral neuroforaminal narrowing.  L5-S1 level showed minimal disc bulge without any stenosis or neuroforaminal narrowing.   

During the December 2013 hearing, the Veteran reported that the March 2012 VA examination was not an accurate representation of his current disability.  He reported that during the examination, his symptoms were less severe than normal.  Similarly, the Veteran's wife also submitted a statement that the Veteran was sometimes unable to stand up straight as a result of his back pain.  See December 2013 Correspondence.  The Veteran and his wife are competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Based on the Veteran's testimony that his limitation of motion was generally more severe than reflected during the March 2012 VA examination and the fact that the Veteran showed forward flexion limited to 54 degrees just one month prior to the exam, the Board resolves reasonable doubt in favor of the Veteran and finds an initial rating of 20 percent is warranted.   

The Board has considered whether the Veteran is entitled to an initial rating in excess of 20 percent and finds that the current evidence is not sufficient for an initial rating in excess of 20 percent.  Thus, entitlement to a rating in excess of 20 percent for the entire appeal period is discussed in the Remand section below.    

Earlier Effective Date for Radiculopathy

The Veteran asserts that he should receive an earlier effective date for service connection for radiculopathy of the left lower extremity.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2016).  

The Veteran was granted service connection and assigned a 10 percent rating effective January 6, 2014, which is the day he filed his service connection claim for radiculopathy.  The Veteran argues that his service connection should be granted as of the effective date of his service connection for a lumbar spine disability.   Service connection for a lumbar spine disability was effective October16, 2011.  Under Diagnostic Code 5237, any associated objective neurological abnormalities associated with a service connected back disorder are to be rated separated under an appropriate diagnostic code.  Thus, the Board finds that the Veteran's radiculopathy was part of his initial claim for entitlement to service connection for a lumber spine disability.  As a result, the effective date for the Veteran's radiculopathy is the date entitlement arose or the date of his initial claim of service connection for the lumbar spine, whichever is later. 

Notably during the Veteran's March 2012 VA examination, his deep tendon reflexes were all normal at 2+ throughout.  His great toe dorsiflexion strength and movement was normal.  The examiner reported that the Veteran's sensory examination was intact in upper and lower periphery.  His straight leg raise test was negative bilaterally in sitting and lying position.  There was no sign of radiculopathy in either lower extremity, and there was no numbness displayed.  

However, during the December 2013 hearing the Veteran reported taking cortisone injections for his leg pain.  Furthermore, in a July 2016 letter, Dr. S.H. of Good Samaritan Pain Clinic reported that she had been treating the Veteran since March 2012 and that he has "been suffering from chronic lumbar spinal and left lower extremity radiculopathy for several years."  In addition, a July 2011 note in the Veteran's private treatment records indicate that he complained of leg pain and numbness of the right foot associated with his lower back disability.  In sum, the evidence shows that the Veteran complained of symptoms of radiculopathy prior to filing his service connection claim for his lower back.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. at 438.  

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of September 16, 2011, the effective date for entitlement to service connection for a lumbar spine disability, is warranted.   


ORDER

Entitlement to an initial rating of 20 percent for a lumbar spine disability is granted, subject to the laws and regulations governing payment of monetary awards.

An effective date of October 16, 2011 for left leg radiculopathy is granted. 


REMAND

Lumbar Spine Disability

During the December 2013 hearing, the Veteran reported incapacitating episodes relating to his lumbar spine disability.  In an April 2014 remand, the Board requested that the Veteran be afforded a new back examination that specifically addressed the Veteran's testimony regarding incapacitating episodes.  The Veteran was provided a VA examination in July 2014.  On the examination report the examiner checked "no" in response to the question of whether the Veteran incapacitating episodes related to IVDS.  The examiner provided no discussion of the Veteran's testimony regarding incapacitating episodes over the previous two years.  Thus, a new examination to assess the current severity of the Veteran's lumbar spine disability is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Furthermore, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA back examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA back examinations do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.
  
Radiculopathy 

The Veteran asserts entitlement to service connection for radiculopathy of the right lower extremity.  While the Veteran is service connected for radiculopathy of the left lower extremity the evidence is conflicting as to whether the Veteran has radiculopathy in both lower extremities. 
During the December 2013 hearing, the Veteran reports that he has left leg pain.  In addition, in a July 2016 letter, Dr. S.H. reports that she has served as the Veteran's treating physician since March 2012 and that the Veteran has been suffering from chronic lumbar spinal and left lower extremity radiculopathy for several years (emphasis added).  

The Veteran was afforded a VA examination in July 2014.  During the examination the Veteran reported that since he was last seen he's had left lower leg radicular sharp pain and tingling in his anterior left lower leg from the knee down to the foot.  The Veteran reported participating in physical therapy and sought treatment from a chiropractor.  The Veteran reported that he sees a pain specialist, Dr. S.H., for periodic series of lumbar nerve block to help with his left lower leg pains.  The Veteran reported that he saw private neurosurgeon Dr. E. in January 2014 and was advised that if his pains got bad enough he could have surgery to help his left leg pain.   

On physical examination, the examiner indicated that the Veteran showed mild intermittent pain in the left lower extremity and mild parasthesias and/or dysesthesias in the left lower extremity but no intermittent pain, parasthesias and/or dysesthesias in the right lower extremity.  The examiner further reported that the Veteran had no numbness in the left or right lower extremities.  However, regarding severity of radiculopathy the examiner checked "mild" for right radiculopathy but checked "not affected" for left radiculopathy.  Further, in his opinion the examiner stated that that the Veteran's left lower leg radicular symptoms are directly due to his service-connected lumbar spine disorder.  

The Veteran also asserts that his radiculopathy of the left lower extremity is more disabling than reflected by his 10 percent initial rating.  As the nature and location of the Veteran's radiculopathy is not clear from the July 2014 VA examination report, a neurological examination to determine the severity of the Veteran's radiculopathy of the left lower extremity and whether the Veteran has radiculopathy in the right lower extremity is required.    

Total Disability Rating Based on Individual Unemployability
The Court has also held that the issue of entitlement to a total disability rating based individual unemployability (TDIU) is part of an increased rating claim when unemployability due to the disability being evaluated is reasonably raised by the claimant or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a February 2015 notice of disagreement, the Veteran asserted entitlement to TDIU.  The Board finds that a remand is required prior to adjudication of the claim for a TDIU. The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the Agency of Original Jurisdiction addressed TDIU in the first instance. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  The Veteran should be afforded VA orthopedic and neurological examinations to determine the nature and severity of his service-connected lumbar spine disorder and radiculopathy of the left and right lower extremities. 
 
With regard to the severity of his lumbar spine disability it should be noted that the Veteran has testified that he has experienced incapacitating episodes over the last two years.  The examiner should address this testimony in her or his opinion. 

The examiner must also describe active and passive ranges of motion for the back, as well as on weight-bearing and non-weight bearing.  This determination should be expressed in terms of the degrees of extension, flexion, and rotation.

3.  Then, readjudicate the appeal.  If any of the issues on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


